             Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 ANDREW E. ROTH,
                                Plaintiff,

                 – v. –

 MACELLUM OPPORTUNITY FUND LP,
 MACELLUM MANAGEMENT LP,
 MACELLUM ADVISORS GP, LLC, ANCORA
 MERLIN INSTITUTIONAL LP, ANCORA
                                                                       20 Civ. 9176
 MERLIN LP, ANCORA CATALYST
 INSTITUTIONAL LP, ANOCRA CATALYST
                                                                    (Jury Trial Demanded)
 LP, ANCORA CATALYST SPV I LP, ANCORA
 CATALYST SPV I SPC LTD, ANCORA
 ADVISORS LLC, JONATHAN DUSKIN,
 FREDERICK DiSANTO,
                        Defendants.
 and

 BIG LOTS, INC.
                              Nominal Defendant.



                                        COMPLAINT

       Plaintiff Andrew E. Roth (“Roth”) by his undersigned attorneys, alleges upon

information and belief as to all paragraphs except paragraph 1, as follows:

       1.      Plaintiff Roth is a New York resident who is the owner of common stock of Big

Lots, Inc. (“Big Lots” or “the Company”).

       2.      Big Lots, a nominal defendant herein, is an Ohio corporation with its principal

place of business at 4900 E. Dublin-Granville Road, Columbus, Ohio 43081.
              Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 2 of 7




       3.      Defendant Macellum Opportunity Fund LP (“MO”) is a Delaware limited

partnership with its principal place of business at 99 Hudson Street, 5th Floor, New York, New

York 10013.

       4.      Defendant Macellum Management LP (“MM”) is a Delaware limited partnership

with its principal place of business at 99 Hudson Street, 5th Floor, New York, New York 10013.

       5.      Defendant Macellum Advisors GP, LLC (“MA”) is a Delaware limited liability

company with its principal place of business at 99 Hudson Street, 5th Floor, New York, New

York 10013.

       6.      Defendant Ancora Merlin Institutional LP (“AMI”) is a Delaware limited

partnership with its principal place of business at 6060 Parkland Boulevard, Suite 200,

Cleveland, Ohio 44124.

       7.      Defendant Ancora Merlin LP (“AM”) is a Delaware limited partnership with its

principal place of business at 6060 Parkland Boulevard, Suite 200, Cleveland, Ohio 44124.

       8.      Defendant Ancora Catalyst Institutional LP (“ACI”) is a Delaware limited

partnership with its principal place of business at 6060 Parkland Boulevard, Suite 200,

Cleveland, Ohio 44124.

       9.      Defendant Ancora Catalyst LP (“AC”) is a Delaware limited partnership with its

principal place of business at 6060 Parkland Boulevard, Suite 200, Cleveland, Ohio 44124.

       10.     Defendant Ancora Catalyst SPV I LP (“AC-SPV”) is a Delaware limited

partnership with its principal place of business at 6060 Parkland Boulevard, Suite 200,

Cleveland, Ohio 44124.




                                                2
               Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 3 of 7




         11.    Defendant Ancora Catalyst SPV I SPC Ltd (“AC-SPC”) is a Cayman Islands

segregated portfolio company with a business address at 94 Solaris Avenue, P.O. Box 1348,

Camana Bay, Grand Cayman E9 KY1-1108, Cayman Islands.

         12.    Defendant Ancora Advisors LLC (“AA”) is a Nevada limited liability company

with its principal place of business at 6060 Parkland Boulevard, Suite 200, Cleveland, Ohio

44124.

         13.    Defendant Jonathan Duskin (“Duskin”) is an individual with a business address at

99 Hudson Street, 5th Floor, New York, New York 10013. Duskin is the Chief Executive

Officer of Macellum Capital Management LLC and sole member of MA.

         14.    Defendant Frederick DiSanto (“DiSanto”) is an individual with a business address

at 6060 Parkland Boulevard, Suite 200, Cleveland, Ohio 44124. DiSanto is the Chairman and

Chief Executive Officer of AA, a registered investment adviser to AMI, AM, ACI, AC, ACS,

and AMI.

                               JURISDICTION AND VENUE

         15.    This action is brought on behalf of Big Lots pursuant to Section 16(b) of the

Securities Exchange Act of 1934 (“the Exchange Act”), 15 U.S.C. § 78p (“§16(b)”), to obtain

disgorgement of profits obtained by defendants in violation of that statute. Jurisdiction of this

court and venue in this District are proper pursuant to 15 U.S.C. § 78(a)(a) in that certain of the

acts underlying this action occurred in this District.

                                  THE GOVERNING LAW

         16.    Section 16(b) of the Exchange Act provides that if a person, while beneficially

owning more than 10 percent of a class of equity securities of an issuer, purchases and sells, or

sells and purchases shares of any equity security of such issuer within a period of less than six




                                                  3
             Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 4 of 7




months, any profits arising from those transactions are recoverable by the issuer or by a

shareholder suing on its behalf.

                           SECTION 16(b) GROUP ACTIVITY

       17.     Under SEC Rule 16a-1(a)(1) promulgated under the Exchange Act, where two or

more persons “act as a partnership, limited partnership, syndicate, or other group for the purpose

of acquiring, holding or disposing of securities of an issuer” as set forth in Section 13(d)(3) of

the Exchange Act (“§13(d)”), such persons are deemed to be a “group” for purposes of

determining §16(b) liability. Under SEC Rule 16a-1, the shares held by persons in such a group

are aggregated to determine whether the group has a greater than 10% beneficial ownership in

the issuing corporation. If the aggregate number of shares beneficially owned by the group

exceeds 10%, each member of the group is deemed to be a greater than 10% beneficial owner

and is liable to disgorge profits arising from transactions by such group member effected within

a less than six-month period.

       18.      On or about January 31, 2020, each of the defendants (other than nominal

defendant Big Lots) entered into a written “Group Agreement” to form a section 13(d) group

“for the purpose of working together to enhance stockholder value”. The defendants are

hereinafter collectively referred to as the “Macellum/Ancora Group”). Thus, the shares of each

of these group members is aggregated to determine insider status.



              DEFENDANTS’ PURCHASE AND SALE TRANSACTIONS

       19.      A review of the Macellum/Ancora Group’s Schedule 13D filed on March 6,

2020, the Macellum/Ancora Group’s Amendment No. 2 to Schedule 13D filed on April 16,

2020, SEC Form 4’s filed by members of the group on April 13, 2020 and April 15, 2020, and




                                                  4
             Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 5 of 7




filings by the Company, show that the group likely garnered short-swing profits which are

subject to disgorgement.

       20.     In these filings, the group reported purchases of the Company’s common stock

on March 4, 2020 which occurred while the group was a greater than 10% beneficial owner of

the Company’s outstanding common stock. Upon information and belief, the group purchased as

many as 413,454 shares while the group was a greater than 10% beneficial owner, but the precise

number is unknown because the group violated its obligations under Section 16(a) of the

Exchange Act by not reporting these purchases.

       21.     Thereafter, on April 9, 2020, April 13, 2020 and April 14, 2020, the group

purchased put options and sold call options (constituting sale transactions) while the group

remained a greater than 10% beneficial owner. Upon information and belief, the group realized

disgorgeable short-swing profits of approximately $800,000 based on the difference between the

trading prices of Big Lots common stock on March 4, 2020, when the matchable purchases

occurred, and on April 9, 13 and 14, 2020, when the matchable deemed sales occurred. See SEC

Rule 16b-6(c). The precise amount of these profits is unknown because the group violated its

obligations under Section 16(a) of the Exchange Act by not reporting its March 4, 2020

purchases.

                              ALLLEGATIONS AS TO DEMAND

       22.     By letter dated July 15, 2020 (“the July 15 letter”), Plaintiff made demand on the

Board of Directors of the Company to commence this lawsuit based on the facts alleged above.

       23.     On September 16, 2020 a letter requesting a response together with a copy of the

July 15 letter was sent by the Plaintiff to the Board of Directors.

       24.     The Board of Directors never responded to Plaintiff’s demand.




                                                  5
              Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 6 of 7




                       AS AND FOR A FIRST CLAIM FOR RELIEF

        25.     Plaintiff repeats and realleges the allegations contained in paragraphs 1 through

24, supra, as if fully set forth herein.

        26.     As particularized in paragraphs 18-21, supra, the Macellum/Ancora Group

engaged in purchase and sale transactions in the Company’s common stock and put and call

options which resulted in disgorgeable short-swing profits.

        27.     Plaintiff is unable to precisely calculate the group’s short-swing profits from such

transactions, but it is believed that short-swing profits subject to disgorgement to Big Lots are in

excess of $800,000.

        WHEREFORE, plaintiff demands judgment on behalf of Big Lots against defendants, as

described above, plus attorneys’ fees, interest and such other and further relief as to the Court

may seem just and proper.

Dated: New York, New York
       November 2, 2020


                                              Yours, etc.

                                              OSTRAGER CHONG FLAHERTY
                                                & BROITMAN P.C.


                                                S/ Glenn F. Ostrager
                                              Glenn F. Ostrager
                                              Joshua S. Broitman
                                              Roberto L. Gomez
                                              437 Madison Avenue, 24th Fl.
                                              New York, New York 10022
                                              Tel.: (212) 681-0600
                                              Fax: (212) 681-0300
                                              E-Mail: gostrager@ocfblaw.com




                                                  6
Case 1:20-cv-09176 Document 1 Filed 11/02/20 Page 7 of 7




                         Paul D. Wexler
                         Attorney at Law
                         437 Madison Avenue, 24th Fl.
                         New York, New York 10022
                         Tel.: (917) 743-6072
                         Email: pdw@paulwexler.com

                         Attorneys for Plaintiff Andrew E. Roth




                            7
